FILED
                             NOT FOR PUBLICATION                            JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARTYOM MANUKYAN,                                 No. 11-71639

               Petitioner,                       Agency No. A078-239-459

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 18, 2013**

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Artyom Manukyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ order summarily affirming the immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

      Substantial evidence supports the IJ’s conclusion that Manukyan failed to

establish eligibility for asylum based on his past treatment by the Armenian

military or his fear of conscription in the future. See id. at 1187 (forced

conscription or punishment for evasion of military duty generally is not

persecution); Pedro-Mateo v. INS, 224 F.3d 1147, 1151 (9th Cir. 2000) (petitioner

failed to show forced recruitment was on account of a protected ground). Thus,

without a nexus to a protected ground, Manukyan’s asylum and withholding of

removal claims fail. See Zehatye, 453 F.3d at 1190.

      Substantial evidence supports the IJ’s denial of CAT relief because

Manukyan failed to establish it is more likely than not he will be tortured if he

returns to Armenia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir.

2009).

      PETITION FOR REVIEW DENIED.




                                           2                                    11-71639